DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claims 5 and 14, each claim recites “wherein one or more of the following”, and then follows that with seven different limitations.  When giving “one or more of the following” its plain meaning, the examiner takes this to mean that claims 5 and 14 only fully require one of the seven limitations of the claim.  Yet, some of the limitations set forth in each claim appear to build off of other limitations in the claim.  For instance, limitation (i) recites, as seen in claim 5, “the optical receiver further comprises two paths, a first path for the first of the two signals and a second path for the second of the two signals”.  Limitation (ii) then recites, “each of the two optical paths includes at least one polarizing beam splitter and at least one balanced detector or balanced photo-detector such that the optical receiver includes at least two polarizing beam splitters and at least two balanced detectors or balanced photo-detectors”.  In this way, limitation 
The examiner notes that this issue would not exist for all limitations.  For instance, limitation (i) can stand alone without issues of clarity, as can limitation (vii).  However, any of limitations (ii) – (vi) could not be chosen alone, as is possible from claiming “one or more”, without being unclear.  Additionally, it is unclear how all of limitations (i) – (vii) could be selected for a clear claim in claims 5 and 14, as limitation (vii), being able to stand alone and stating that the receiver is also in communication with a detector in limitation (vii), could cause confusion as the receiver is seen to be in communication with detectors in limitation (ii).  
As a result of the above analysis, it is unclear how claims 5 and 14 can set forth “one or more of the following” when several limitations, if taken alone, would be unclear without being directly associated with preceding limitations.  This renders the claim indefinite, thus necessitating this rejection under 35 USC 112(b).
Claims 6-7 and 15-16 are rejected by virtue of their dependence on at least claims 5 and 14, respectively, thereby containing all the limitations of the claims on which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-11, and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swanson (2016/0231101).
	Regarding claims 1, 10, and 20, Swanson (Fig. 4) discloses an optical coherence tomography (OCT) system for performing automated polarization control, performing balanced detection, and achieving polarization diversity (claim 1), a corresponding method for controlling an OCT device or system (claim 10), and a corresponding non-transitory computer-readable storage medium (non-volatile storage; see paragraph 0020) storing at least one program for causing a computer (see paragraphs 0019 and 0020) to execute a method for controlling an OCT device or system (claim 20) comprising an interference optical system (see the interferometer set forth in Fig. 4) that operates to: (i) receive and divide light using a 90/10 coupler from a light source (transmit laser) into a first light with which an object or sample is to be irradiated and which travels along a sample arm of the interference optical system (see the light that passes through the first circulator to the “to probe & sample” cloud) and a second reference light, (ii) send the second reference light along a reference arm of the interference optical system for reflection off of a reference reflection of the interference optical system (see the light that passes through the second circulator to the “to reference” cloud), and (iii) generate interference light by causing reflected or scattered light of the first light with which the object or sample has been 
	As for claims 2 and 11, Swanson discloses at least one polarization controller that communicates with the at least one polarization control processor to perform the automated polarization control, perform the balanced detection, and achieve the polarization diversity (see the polarization control element to the left of the second 90/10 beam splitter in Figure 4 which controls the polarization of the reference light so that equal reference arm power illuminates each of the polarization channels; this can be an adjustable polarization controller which is controlled with a simple feedback loop from the detected photocurrents).
	As for claims 8 and 17, Swanson discloses that the second reference light includes 90%, or about 90%, of a laser intensity from the light source, and the first light includes 10%, or about 
	As for claims 9 and 18, Swanson discloses a first circulator and a second circulator, the first circulator operating to pass the first light from the light source to the sample arm, and to pass the reflected or scattered light of the first light to or towards the at least one detector, and the second circulator operating to pass the second reference light from the light source to the reference arm and to pass the reflected second reference light from the reference arm to or towards the at least one detector (see the circulators disclosed in Figure 4, with the first circulator being between the splitter and the sample, and the second coupler being between the splitter and the reference; see also paragraphs 0028-0029, as the description therein of Figure 3 applies to Figure 4 as well).
	As for claims 19 and 21, Swanson discloses that the polarization diversity and balanced detection are optimized (see paragraph 0054 for optimizing polarization diversity and paragraphs 0033-0034 for optimizing balanced detection).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 3-7 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (2016/0231101) in view of Ajgaonkar et al (2007/0278389).
	As for claims 3 and 12, Swanson discloses the claimed invention as set forth above regarding claims 2 and 11, respectively, but fails to disclose an optical  receiver that operates to receive the combined or recombined interference light and split the light into two signals based on a predetermined ratio or a 50/50 ratio, wherein the two split signals go through polarization controls, wherein the at least one polarization controller includes at least one hybrid polarization controller having a manually controlled portion and an automated portion and that operates to achieve the automated polarization control.
	Ajgaonkar, in a low coherence interferometric device and associated method, discloses, once light has been reflected from the sample and reference arms, a coupler 526 that receives light from circulator 528 in the reference arm and circulator 530 in the sample arm.  This coupler is a 2x2 coupler (see paragraph 0059) which splits the light into two signals based on a predetermined ratio.  These two split signals go through polarization controls via a pair of respective polarization controllers 536.  These controllers are hybrid polarization controllers that have a manually controlled portion and an automated portion that operate to achieve the automated polarization control (as per paragraph 0062, the polarization controllers are disclosed to be both electrically and manually adjustable, making them hybrid controllers).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add an optical receiver that receives combined 
	As for claims 4 and 13, the combined device, via Ajgaonkar, further discloses that the at least one hybrid polarization controller comprises two hybrid polarization controllers 536 (see paragraph 0062), with both of the hybrid polarization controllers being located in the optical receiver (see Fig. 4 – as they are located after coupler 526, they are located in the optical receiver), and the two hybrid polarization controllers are connected to the PCP (in the case of Ajgaonkar, the converter 534 is the PCP) such that the PCP controls the two hybrid polarization controllers (as seen in Figure 4, the converter is electrically coupled to the hybrid polarization controllers via the dashed line between the elements).
	As for claims 5 and 14, as discussed above regarding the rejection under 35 USC 112(b), the examiner is interpreting “one or more of the following” in its plain meaning to only require one limitation to be met.  As a result, the combined device, via Ajgaonkar, discloses that the optical receiver comprises two paths, a first path for the first of the two signals and a second path for the second of the two signals (see Fig. 4, as light interfered and then split by coupler 526 as part of the optical receiver is split into two paths).  However, the examiner notes that both 
	As for claims 6 and 15, the examiner notes that because claims 5 and 14 were rejected using limitation (i), and because limitation (i) is not explicitly disclosed to be part of claims 6 and 15 (due to the alternative nature of claims 5 and 14), the further limitations found in claims 6 and 15 would not be given significant patentable weight.  However, the examiner notes that both Swanson and Ajgaonkar would disclose a processing module that operates to receive and process the four signals and determine a reduced or minimized polarization control error signal and to output the polarization control error signal, and at least one controller or micro-controller that receives the output polarization error signal and either control the automated portion of the hybrid polarization controller or manage a control loop to minimize or maintain the reduction or minimization of the polarization control error signal (see, for instance, the TIA, ADC, DAC, & DSP element disclosed by Swanson in Figure 4, which, as per paragraph 0033, can be used as part of a simple feedback loop to control an adjustable polarization controller), or the converter 534 disclosed in Ajgaonkar which can be a four channel DAQ to digitize all four outputs from the balanced detectors 532 and the analog subtractors 533 and perform the rest of the signal processing along with control of the hybrid controllers 536 as discussed above with regards to claims 3 and 12).
	As for claims 7 and 16, the combination of Swanson and Ajgaonkar would disclose, through the teachings a Swanson, that the controller includes an analog-to-digital converter to convert and process the output polarization control error signal to drive the automated portion of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2012/0224165 to Swanson et al. discloses an example of a balanced detection system for signal processing in optical imaging systems; US 2014/0176960 to Kemp discloses a polarization sensitive optical coherence tomography system; and US 2016/0069664 to Yamanari discloses an optical tomographic device with balanced detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        February 18, 2021